Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 April 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dear daughter 
                     
                     Washington Apr. 25. 08.
                  
                  Davy arrived last night with your letter of the 23d. and as he will stay some days, & then return slowly with a lame horse I take advantage of this day’s post to answer it. the recommendations for military appointment came too late. as it was impractical for the Executive to select the best characters for command through all the states, we apportioned the men to be raised and the officers to command them among the states in proportion to their militia, then gave to each delegation in Congress all the recommendations we had recieved, and left to them to make the selection out of these or such better subjects as they knew. they in general distributed the appointments among their districts, and each selected for his district. in Virginia there were about 3. officers for every two districts, & the members joined in clubs as suited them. Congress having risen last night, it was of course too late to add your list to that before given to the members & already acted on. but it was probably of little consequence for Virginia had only 33 officers to furnish & there were between one & two hundred candidates. I have not yet seen the names of those selected, which I presume have been given in to the Secretary at War. I hope to leave this on the 5th. of May & to breakfast with you on the 8th. the fatigue of the session & my long absence from you render me extremely impatient to be with you & the dear family once more. present me affectionately to mr Randolph & the young ones and believe me tout á vous
                  
                     Th: Jefferson 
                     
                  
               